


EXHIBIT 10.11




This Stock Purchase Agreement (“Agreement”) is made and entered into as of the
23rd day of September 2004, by and among GMI Investment Partners, a New York
general partnership (the “Seller”); Care Concepts I, Inc., a Delaware
corporation (the “Company”); and Penthouse International, Inc., a Florida
corporation (“PSHL”). The Seller, the Company and PSHL are hereinafter
collectively referred to as the “Parties.”




W I T N E S S E T H:




WHEREAS, the partners of the Seller consist of The Molina Vector Investment
Trust, a California trust (“MVIT”), Faries Capital LLC, a California limited
liability company (“Faries”), Granite Management, LLC, a Florida limited
liability company (“Granite”) and Summit Trading Limited, a Bahamian holding
Corporation (“Summit”); MVIT, Faries, Granite and Summit being are hereinafter
individually referred to as a "Partner" and collectively as the "Partners"); and




WHEREAS, on September 23, 2004, the Seller entered into a settlement and
securities purchase agreement, by and among PET Capital Partners LLC, Absolute
Return Europe Fund, Susan Devine, NAFT Ventures I LLC, Marc H. Bell, Daniel
Staton (collectively, the “Bell/Staton Group”), PSHL, MVIT, the Seller and
Milberg Weiss Bershad & Schulman LLP, as Escrow Agent (the “Settlement and Stock
Purchase Agreement”); and




WHEREAS, pursuant to the Settlement and Stock Purchase Agreement, it is
contemplated that upon the Effective Date of the Plan, or as soon thereafter as
is practicable, the Seller shall purchase from the Bell/Staton Group, for a cash
purchase price of not less than $10,000,000 and not more than $20,000,000, an
aggregate of from 241,908 shares to up to 483,815 shares of Class B Non-Voting
Common Stock (the “Subject Shares”) of Reorganized General Media, at a purchase
price of $41.338 per share (the “Purchase Price”); and




WHEREAS, the Company is willing to purchase from the Seller, and the Seller is
willing to sell to the Company, all of the Subject Shares, all upon the terms
and subject to the conditions hereinafter set forth;




NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto intending to be bound hereby, it is mutually
agreed as follows:




1.

Definitions.

Unless otherwise separately defined herein, all capitalized terms used herein
shall have the same meaning as are defined in either (i) the Settlement and
Stock Purchase Agreement, or (ii) a subscription agreement dated as of September
28, 2004, among the Company and certain purchasers (including certain of the
Partners or their affiliates) of up to $15,000,000 of 10% secured notes of the
Company due September 15, 2009 (the “Note Subscription Agreement”).



1




--------------------------------------------------------------------------------





2.

Sale and Purchase.

The Company hereby agrees, effective as of that date that shall be one (1)
Business Day immediately prior to the Effective Date of the Plan (the “Closing
Date”), to purchase from the Seller and the Seller does hereby agree to sell and
transfer to the Company, simultaneous with the Effective Date of the Plan, all
and not less than all of the Subject Shares of Reorganized General Media.




On the Closing Date or as soon thereafter as is practicable, against delivery by
the Company to the Seller of the stock certificates and instruments evidencing
the “Company Securities” hereinafter defined, the Seller shall deliver to the
Company one or more stock certificates evidencing the Subject Shares, duly
endorsed by the record owner for transfer or accompanied by stock powers in form
and content satisfactory to transfer legal and beneficial title and ownership to
the Subject Shares to the Company.




3.

Consideration and Delivery of Company Securities.




(a)

In full consideration for the Subject Shares, the Company hereby agrees to issue
to the Seller on the Closing Date: (a) up to $15.0 million of Notes, (b) 35,000
shares of the Company’s Series E Preferred Stock, (c) up to 34,500 shares of the
Company’s Series F Preferred Stock, (d) 45,000 shares of the Company’s Series G
Preferred Stock, (e) Warrants entitling the holders of the Notes to purchase up
to 5,000,000 shares of Company Common Stock (the “Note Warrants”), (f) the
Monarch Group Warrants, and (g) the Castlerigg Warrants (all of the foregoing
defined as the “Company Securities”).




(b)

On or before the Closing Date, the Seller shall have the right to request that
the Company issue directly to certain persons or entities designated by the
Seller as “Seller’s Designees” certain of the Notes, all of the shares of Series
E Preferred Stock, all of the shares of Series F Preferred Stock, the Monarch
Group Warrants and the Castlerigg Warrants (collectively, the “Designated
Securities”). On the Closing Date, in accordance with the Subscription Agreement
and related subscription agreements issued in connection with the Series E
Preferred Stock and Series F Preferred Stock (collectively, the “Subscription
Agreements”), the Company shall deliver or caused to be delivered:




(i)

$1,525,000 of Notes and 508,333 Note Warrants to Elliott Bruce Weiner, as
Trustee of the H. Robert Weiner Trust of 1983, as to an undivided 50% interest,
and Stanley B. Weiner, as Trustee of the Blanche Weiner Trust of 1982, as to an
undivided 50% interest,




(ii)

all of remaining Notes and up to 4,491,667 Note Warrants to other Seller’s
Designees indicated in writing by the Seller,

 

(iii)

all of the shares of Series E Preferred Stock and the Monarch Group Warrants to
Mercator Advisory Group LLC and Monarch Pointe Fund, Ltd.,






2




--------------------------------------------------------------------------------





(iv)

all of the shares of Series F Preferred Stock and the Castlerigg Warrants to
Castlerigg Master Investments Limited and Vestcap International Management
Limited;




(v)

29,929 shares of Series G Preferred Stock shall be deemed Escrowed Shares and
delivered to Messrs. Gersten Savage Wolf Kaplowitz & Marcus LLP, McLaughlin &
Stern, LLP and Dayani Partners LLP (collectively, the “Series G Preferred Stock
Joint Escrow Agents”), to be held pursuant to an escrow agreement among the
Seller, the Company and the Series G Preferred Stock Escrow Agents, dated as of
September 27, 2004 (the “Series G Preferred Stock Escrow Agreement”); and




(vi)

the 15,071 share balance of the Series G Preferred Stock to the Seller.




4.

Escrowed Shares and Adjustment Shares.







(a)

Pending pending conversion into Company Common Stock of all of the outstanding
Notes, shares of Series E Preferred Stock and Series F Preferred Stock, the
Series G Preferred Stock Joint Escrow Agents shall be retained in escrow, as
Escrowed Shares, (i) the initial escrowed shares of Series G Preferred Stock
referred to in Section 3(b)(v) above, and (ii) upon automatic conversion of such
30,000 shares of Series G Preferred Stock into an aggregate of 39,916,666 shares
of Common Stock of the Company, that aggregate number of shares of such Common
Stock as shall be equal to 500% of the maximum aggregate number of Conversion
Shares issuable upon conversion of all then outstanding issued Notes, shares of
Series E Preferred Stock and Series F Preferred Stock, based upon the $3.00 per
share “Conversion Price” of the Series F Preferred Stock and $3.00 per share
“Floor Price” of the Series E Preferred Stock and Notes, below which such Series
E Preferred Stock and Notes Securities may not be converted.




(b)

For the avoidance of doubt, if an aggregate of $21,000,000 principal amount or
Stated Value of Notes, shares of Series E Preferred Stock and Series F Preferred
Stock are issued and outstanding at the Closing Date, the maximum number of
Conversion Shares issuable upon conversion into Common Stock of such convertible
securities would, based upon the $3.00 per share Series F Preferred Stock
Conversion Price and Note and Series E Preferred Stock Floor Price, be 7,000,000
shares of Common Stock. However, pursuant to the Subscription Agreements, if on
each applicable Conversion Date, the Company’s Common Stock shall trade below
such Conversion Price then in effect, up to a maximum of 35,000,000 Adjustment
Shares could be subject to delivery by the Series G Preferred Stock Joint Escrow
Agents to the holders of such Convertible Securities, based upon an “Assumed
Floor Price” of $0.50 per share. Each of the Parties hereto do hereby agree to
all of the terms and conditions of such escrow arrangements and the Series G
Preferred Stock Escrow Agreement.



3




--------------------------------------------------------------------------------





5.

Joinder Agreement.

On the Closing Date, the Company shall execute and deliver to the Bell/Staton
Group Parties such joinder or related agreement reasonably satisfactory to the
Seller and the Bell/Staton Group Parties, pursuant to which the Company shall
covenant and agree to be bound by all of the terms and conditions of the
Settlement and Stock Purchase Agreement and the Stockholders Agreement, as
though it was an original party signatory thereto.




6.

Failure to Obtain Exchange Approvals.

In the event that, for any reason, that: (i) by December 31, 2004, the American
Stock Exchange LLC (“AMEX”), the New York Stock Exchange, Inc. or the NASDAQ
Stock Exchange, Inc. (a “National Securities Exchange”) shall fail to approve
the terms of the Company’s acquisition of the Subject Shares, the issuance of
the Company Securities and the listing on the AMEX or another National
Securities Exchange of all shares of Company Common Stock issuable upon
conversion or exercise of the Company Securities; or (ii) by January 21, 2005,
the AMEX shall have refused to approve the proposed acquisition by the Company
of Media Billing Company, LLC and Internet Billing Company, LLC (the “iBill
Acquisition”) contemplated by the securities purchase agreement (the “iBill
Purchase Agreement”), dated as of July 22, 2004, as amended, between the Company
and Penthouse International, Inc. (“PSHL”), and the listing on the AMEX of (A)
approximately 3.2 million shares of Common Stock, and (B) all shares of Company
Common Stock issuable upon conversion of the 330,000 shares of Company Series D
convertible preferred stock (the “PSHL Series D Preferred”) proposed to be
issued at the closing of the iBill Acquisition (collectively, the “Exchange
Approvals”), then, notwithstanding anything to the contrary contained in the
iBill Purchase Agreement, the Certificate of Designations applicable to the PSHL
Series D Preferred or in the Notes and Certificates of Designations applicable
to the Series E Preferred Stock, Series F Preferred Stock or Series G Preferred
Stock:




(a)

the iBill Acquisition shall, for all purposes be deemed to be closed and
consummated effective as of January 21, 2005;




(b)

all shares of Company Common Stock issuable upon conversion of the PSHL Series D
Preferred shall become immediately convertible at the option of PHSL, effective
as of January 21, 2005; and




(c)

all shares of Company Common Stock issuable upon conversion or exercise of the
Notes, the Series E Preferred Stock, the Series F Preferred Stock, the Series G
Preferred Stock and other Company Securities shall become immediately
convertible into or exercisable for shares of Company Common Stock, at the
option of the holders thereof, effective as of December 31, 2004.




To facilitate the foregoing agreement of the Parties, the Company hereby has
executed and delivered in escrow to Gersten Savage Kaplowitz Wolf & Marcus LLP,
(the “Escrow Agent”) new Notes, and new Certificates of Designation with respect
to each of the PSHL Series D Preferred, the Series E Preferred Stock, the Series
F Preferred and the Series G Preferred Stock, in the forms of Exhibit “A”,
Exhibit “B”, Exhibit “C”, Exhibit “D” and Exhibit “E” annexed hereto
(collectively, the “Escrowed Securities”); which Escrowed Securities, by their
terms, eliminate all restrictions upon or conditions to the immediate conversion
of such PSHL Series D Preferred and Company Securities into shares of Company
Common Stock. At 12:00 Noon (New York time) on December 31, 2004 (or sooner if
Exchange Approval shall have been previously obtained), such Escrow Agent is
hereby irrevocably and unconditionally authorized and directed



4




--------------------------------------------------------------------------------


by all of the Parties to (i) deliver the New Notes to the purchasers thereof,
(ii) file the Certificates of Designation for the Series E Preferred Stock,
Series F Preferred and Series G Preferred Stock with the Secretary of State of
the State of Delaware, and (iii) instruct the transfer agent of the Company to
issue all of the Company Securities. In addition at 12:00 Noon (New York time)
on January 21, 2005 (or sooner if AMEX approval shall be previously obtained),
such Escrow Agent is hereby irrevocably and unconditionally authorized and
directed by all of the Parties to (i) to file the escrowed Certificates of
Designation for the PSHL Series D Preferred with the Secretary of State of the
State of Delaware, and (ii) instruct the transfer agent of the Company to issue
all of the Company Common Stock issuable to PSHL at closing of the iBill
Acquisition in accordance with the terms of the iBill Agreement. The Escrow
Agent is also hereby irrevocably and unconditionally authorized and directed to
take such other actions as may be required by Delaware Law to effectuate the
foregoing.




7.

Rescission of Closing under iBill Purchase Agreement.

The Parties hereto acknowledge that the Company has recently received from the
AMEX a notice of its intention, subject to a hearing if requested by the
Company, to delist the Company Common Stock from listing and registration on the
AMEX (the “Delisting Notice”). The AMEX has also advised the Company that it
will withdraw such Delisting Notice, if the Company and PSHL rescind the closing
of the iBill Acquisition, pending completion of AMEX review and approval or
rejection of such iBill Acquisition. In order to comply with the AMEX’s request,
pursuant to a separate agreement between PSHL and the Company, dated of even
date herewith (the “Rescission Agreement”), PSHL and the Company have agreed to
rescind the closing and consummation of the iBill Acquisition, pending receipt
of approval of the iBill Acquisition by the AMEX; provided, that all of the
terms and conditions of the iBill Purchase Agreement continue to remain in full
force and effect.




In order to facilitate the intent of the Parties and the provisions Section 6 of
this Agreement, PSHL and the Company do hereby irrevocably and unconditionally
agree that in the event that either (i) the AMEX shall, for any reason by
January 21, 2005, not approve, in all respects, the consummation of the iBill
Acquisition and the listing on the AMEX of the Company Common Stock and shares
of Common Stock issuable upon conversion of the PSHL Series D Preferred, or (ii)
at any time prior to January 31, 2005, the Company shall breach any of its
covenants and agreements set forth in Section 4.2 of the iBill Purchase
Agreement:






5




--------------------------------------------------------------------------------


(a)

the iBill Acquisition shall, for all purposes, be deemed effective and closed as
of January 21, 2005, on the identical terms and conditions set forth in the
iBill Purchase Agreement (provided that all rights of rescission set forth in
the iBill Purchase Agreement shall be deemed forever waived); and




(b)

the Company shall voluntarily withdraw from the AMEX, and immediately apply for
listing of its Common Stock on another National Securities Exchange or trade on
the NASD OTC-Bulletin Board.  




8.

Miscellaneous.




(a)

This Agreement shall be deemed to have been made and delivered in the State of
New York and shall be governed as to validity, interpretation, construction,
effect and in all other respects by the internal substantive laws of the State
of New York, without giving effect to the choice of law rules thereof.

(b)

This Agreement may only be amended by a written instrument executed by the
Company and the Seller.

(c)

This Agreement constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof, and supersedes all prior agreements and
understandings of the parties, oral and written, with respect to the subject
matter hereof.

(d)

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same document.

(e)

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed duly given when delivered by hand or mailed by
registered or certified mail, postage prepaid, return receipt requested, as
follows:

If to the Seller:

GMI Investment Partners

c/o Granite Financial Partners, LLC

407 SE 9th Street

Suite 100

Fort Lauderdale, Florida 33316

Attn: AJ Nassar




and




GMI Investment Partners

c/o Faries Capital, LLC

421 North Rodeo Drive

Beverly Hills CA 90210

Attn: Charles L. Samel






6




--------------------------------------------------------------------------------


If to the Company,

Care Concepts I, Inc.

2200 S.W. 10th Street

Deerfield Beach, FL 33442

Attention: President

Telephone: (954) 363-4400




If to PSHL:

Penthouse International, Inc.

2200 S.W. 10th Street

Deerfield Beach, FL 33442

Attention: Charles L. Samel,

Executive Vice-President

Telephone: (954) 363-4400




(f)

This Agreement shall inure to the benefit of, and be binding upon, the parties
hereto and their respective heirs, legal representatives, successors and
assigns. Nothing herein contained, express or implied, is intended to confer
upon any person other than the parties hereto and their respective heirs, legal
representatives and successors, any rights or remedies under or by reason of
this Agreement.

(g)

The headings contained herein are for the sole purpose of convenience of
reference, and shall not in any way limit or affect the meaning or
interpretation of any of the terms or provisions of this Agreement.

(h)

Any provision of this Agreement which is held by a court of competent
jurisdiction to be prohibited or unenforceable in any jurisdiction(s) shall be,
as to such jurisdiction(s), ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

(i)

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed in the
State of New York. Each of the parties irrevocably agrees that any and all suits
or proceedings based on or arising under this Agreement may be brought only in
and shall be resolved in the federal or state courts located in the City of New
York, County of New York and consents to the jurisdiction of such courts for
such purpose. Each of the parties irrevocably waives the defense of an
inconvenient forum to the maintenance of such suit or proceeding in any such
court. Each of the parties further agrees that service of process upon such
party mailed by first class mail to the address set forth in Section 6(e) shall
be deemed in every respect effective service of process upon such party in any
such suit or proceeding.

(j)

Nothing herein shall affect the right of a party to serve process in any other
manner permitted by law. Each of the parties agrees that a final non-appealable
judgment in any such suit or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on such judgment or in any other lawful manner.



7




--------------------------------------------------------------------------------





(k)

If any action at law or in equity is necessary to enforce or interpret the terms
of this Agreement, the prevailing party or parties shall be entitled to receive
from the other party or parties reasonable attorneys’ fees and disbursements in
addition to any other relief to which the prevailing party or parties may be
entitled.

[The balance of this page is intentionally left blank.]



8




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.

CARE CONCEPTS I, INC.

By: ______________________________

Name: Gary Spaniak, Jr.,

Its: President




GMI INVESTMENT PARTNERS

By: GRANITE MANAGEMENT, LLC







By:______________________________

A.J. Nassar, Member




FARIES CAPITAL, LLC







By:______________________________

Charles L. Samel, member




THE MOLINA VECTOR INVESTMENT TRUST





By:________________________________

Jason Galanis, Co-Trustee




SUMMIT TRADING LIMITED







By:________________________________

Richard Fixaris, President




PENTHOUSE INTERNATIONAL, INC.







By:______________________________________

Charles L. Samel, Executive Vice-President




GERSTEN SAVAGE KAPLOWITZ WOLF & MARCUS, LLP

(as Escrow Agent only)




By:___________________________________________












9


